Filed 10/3/22 P. v. Saavedra CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                   DIVISION FOUR


 THE PEOPLE,                                                    B316047

         Plaintiff and Respondent,                              Los Angeles County
                                                                Super. Ct. No. MA064806
         v.

 GILBERT SAAVEDRA,

         Defendant and Appellant.



       APPEAL from an order of the Superior Court of Los
 Angeles County, Daviann L. Mitchell, Judge. Dismissed.
       Richard V. Lennon and Jill Ishida, under appointment by
 the Court of Appeal, for Defendant and Appellant.
       No appearance for Plaintiff and Respondent.
       In 2016, defendant and appellant Gilbert Saavedra pled no
contest to one count of mayhem. (Pen. Code,1 § 203.) He admitted
a prior strike allegation and a prior serious felony allegation.
(§ 667, subd. (b)-(j); subd. (a).) The trial court sentenced him to a
determinate term of 13 years in state prison, consisting of a
middle term of 4 years, doubled based on the strike, plus 5 years
for the serious felony. The trial court imposed the following fines
and fees: a restitution fine of $3,900 (§ 1202.4, subd. (b)); a court
security fee of $40 (§ 1465.8, subd. (a)(1)); and a facilities
assessment of $30 (Govt. Code, § 70373, subd. (a)). Saavedra
waived his presence at a hearing regarding direct restitution. At
the hearing, the parties stipulated to restitution amounts of
$8,829.90 to the victim’s compensation board and $350 to Miguel
Gay.
       In 2021, Saavedra filed a “Motion to Stay [t]he Restitution
Fine [a]nd Strike [t]he Fees [a]nd Assessments Until [t]he
Prosecution Proves Defendant [h]as [t]he Ability [t]o Pay[.]” On
October 18, 2021, the trial court denied the motion, concluding,
among other things, that Saavedra had forfeited his argument by
failing to object at sentencing or on direct appeal. Saavedra
timely appealed.
       Appellate counsel filed a brief identifying no issues and
requesting that this court follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496. The court notified
Saavedra he had 30 days to file a supplemental brief. Saavedra
did not file a supplemental brief. This court has no independent
duty to review the record for reasonably arguable issues. (People
v. Cole (2020) 52 Cal.App.5th 1023, 1039-1040, review granted,

1     All undesignated statutory references are to the Penal
Code.




                                  2
Oct. 14, 2020, No. S264278.) We therefore dismiss Saavedra’s
appeal as abandoned. (Ibid.)

                        DISPOSITION

     The appeal is dismissed.



  NOT TO BE PUBLISHED IN THE OFFICIAL REPORT




                                                    CURREY, J.

     We concur:




     MANELLA, P.J.




     COLLINS, J.




                                3